Opinion issued November 29, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas

                             NO. 01-12-00103-CR
                             NO. 01-12-00104-CR
                                  ____________

                   LEONARD JAMES LASURE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 801071 & 801072


                         MEMORANDUM OPINION

     Appellant, Leonard James Lasure, filed motions for post-conviction DNA

testing in the trial court. See TEX. CODE CRIM. PROC. ANN. ch. 64 (West 2006 &

Supp. 2012).   The trial court denied the motions.   The trial court found that
appellant did not show that subjecting the evidence in the causes below to newer

testing techniques provided a reasonable likelihood of results that would be more

accurate and probative than results of earlier DNA testing, and that appellant did

not show a reasonable probability that he would not have been convicted if the

results of retesting were available prior to his conviction. See TEX. CODE CRIM.

PROC. ANN. art. 64.01(2)(b), 64.03 (West Supp. 2012). The trial court certified that

appellant had the right of appeal. Appellant timely filed notices of appeal.

      Appellant’s appointed counsel in these appeals has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeals are without merit and are frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Anders procedures apply in post-

conviction DNA testing cases. See Murphy v. State, 111 S.W.3d 846, 847–48 (Tex.

App.—Dallas 2003, no pet.).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of




                                          2
error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, counsel has informed us that he has delivered copies of the briefs to

appellant and informed him of his right to examine the appellate record and to file

responses. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeals are frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009) (explaining that frivolity is determined by considering whether there are

“arguable grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005) (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether the appeal is wholly

frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a holding that

there are no arguable grounds for appeal by filing a petition for discretionary review

in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                             3
      In each appeal, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney Roland Brice Moore III must immediately send the

notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                    PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of these appeals
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).
                                            4